SOUTHERN TRUST SECURITIES HOLDING CORP. CORAL GABLES, FLORIDA 33134 305-446-4800 305-446-4448 FAX April 3, 2012 Ms. Suzanne Hayes Assistant Director Securities and Exchange Commission Washington, D.C.20549 RE:Southern Trust Securities Holding Corp. File No. 000-52618 Dear Ms. Hayes: In reference to your letter dated March 20, 2012, the following will address each question. 1) General In reference to the public announcement made on May 12, 2011, please note that earnings had been released on 10-K filings, which were filed on April 14, 2011, as amended April 26, 2011 and were posted to our website.Since earnings were considered public, the announcement was released.However, in the future any reference made pertaining to earnings will be filed in accordance with Item 2.02 of Form 8-K. 2) Executive Compensation The firm will expand disclosure of the Executive Compensation section to describe in additional detail the nature of the commissions and fees paid by STS and STSAM to Mr. Escobio in future filings.All other compensation paid to Mr. Escobio is commission based and as such, the increase was as a direct result of increases in the growth of the business during 2010 over 2009, which resulted in increased commissions and fees. The increase in 2010 reflects an improvement in the economy versus lower payments in 2009 which resulted from an unstable business environment affected by a huge drop in employment, the mortgage bubble, the collapse of Lehman Brothers and Bear Stearns, and a significant drop in the stock market, which slowed down growth and revenue considerably. STSAM charges quarterly fees at the beginning of each quarter based on market value, which fluctuates from month to month.Commissions are paid out at approximately 50% less clearing fees.Mr. Escobio shares his commissions with other registered representatives which assist transacting business. We will rely on Regulation S-K Item 402(o) and make available adequate narrative descriptions regarding the breakdown of compensation to include the items contained within the section. 3) NEXO Valuation The Nexo transaction in May of 2011 between STS and Nexo was negotiated during the summer of 2010. The negotiation took place after the $3 million debt to equity swap. As such we based our valuation on the original $11 million value. We then added the $3 million equity addition to arrive at a $14 million total Nexo value. This $14 million valuation for Nexo is what the terms of the May 2011 transaction were based on. In terms of the valuation for Nexo in the summer of 2010 we agreed to this valuation after arms length negotiation as well as a valuation of Nexo that we performed ourselves. This valuation is attached as Exhibit 2. The projections we used for the valuation were based on the projections that we received from the management of Nexo in June of 2010. These projections are attached as Exhibit 1. As you will see in Exhibit 1, they provided to a summary 5 year projection. To us the projected revenue and net income after tax were the most important numbers in arriving at our valuation. We used these numbers and then reduced them in our own valuation (Exhibit 2). For example, Nexo projected for 2014 revenue of $24,219,415 and net income after taxes of $6,089,894. In our valuation we projected revenue of $20,813,191 and net income after taxes of $5,139,779. Using our projected numbers we then valued Nexo based on a revenue multiple with a net income multiplier check to see if it was reasonable. Based on a 2.43 revenue multiplier (this was the implied multiple from the original valuation as well as a reasonable industry multiple) the value of Nexo using 2014 numbers was $50,654,381. We then checked this against a net income multiple (PE Ratio). Using the net income for 2014 we determined an implied PE multiple of 9.8 times. This type of multiple was very reasonable, in our view, for a fast growing company such as Nexo. Therefore based on our own valuation described above we determined that a present value of Nexo of $14 million was fair and reasonable considering that we were projecting a future 2014 (June 30) valuation of around $50 million.Please refer to the attached Exhibits. 4) Comment 17. Commitments and Contingencies, page 25, Legal Claims page 25 In our original response, we indicated that the Company received cash totaling $98,000 through September 30, 2011 in connection with the settlement of a legal claim filed against Joseph Meuse and others.We also indicated that the Company received an additional $5,000 during the fourth quarter of 2011, bringing the total cash collect to $103,000 during the year ended December 31, 2011. The settlement amount ($98,000) received from Joseph Meuse and others was reported on the consolidated statements of operations as other miscellaneous income at September 30, 2011, and at December 31, 2011, the $103,000 will be reported in the same manner. In the Form 10-K for the year ended December 31, 2011, we will include a statement in the footnotes (section: Summary of significant accounting policies) that clearly indicates that we account for funds received from legal settlements on the cash basis, as follows: Funds received from court awarded legal settlements The Company accounts for funds received from court awarded legal settlements on the cash basis.These funds are reported as miscellaneous income on the consolidated statements of operations. Reference: restated financial statements for the periods ended June 30, 2011 and item 4.02 of Regulation S-X: The financial statements for the two quarters ended June 30, 2011 and September 30, 2011 were prepared correctly.The consolidated statements of operations did include in the line item, entitled “Other miscellaneous income” the amounts actually collected from Joseph Meuse and others.The only error in reporting the correct amounts received from Mr. Meuse and others was a typographical disclosure error in the MD&A section of the Form 10-Q filed for the quarterly period ended September 30, 2011, which reported $53,000, rather than $98,000.When the amended Form 10-Q/A for the quarterly period ended September 30, 2011 was filed, we corrected the MD&A disclosure to read $98,000 and not $53,000. The Form 10-Q MD&A section written for the quarterly period ended June 30, 2011 correctly indicated that other miscellaneous income included the settlement amount of $50,000, which was the same amount included in other miscellaneous income on the consolidated statements of operations. 5) Investment in AR Growth Finance Corp. and Nexo Emprendimientos S.A. page 28 The paragraph below was included in the revised footnote, Note 18 (originally reported on page 29 of Form 10-Q filed for the quarterly period ended September 30, 2011) as part of the Company’s response letter to the SEC’s comment letter dated December 22, 2011.However, for some reason, the paragraph was omitted by the organization that prepares the Edgar version of the document, and this omission was not noticed by the personnel that reviewed the document prior to its submission to the SEC.The omitted paragraph, included in our response letter as part of the rewritten Note 18, is shown below. Omitted paragraph: The Company’s share of income (loss) for the years ended December 31, 2010 and 2009 was $(92,199) and $19,063, respectively. For the three and nine month periods ended September 30, 2011 and 2010, the Company’s share of income (Loss) was $(257,516) and $(332,953) and $(374,288) and $(34,598), respectively.There have been no operational transactions between the Company and Nexo Emprendimientos S.A. during the periods reported above. A similar paragraph will be included in in the footnote describing our investment in A/R Growth and Nexo Emprendimientos S.A. when we file Form 10-K for the year ended December 31, 2011. Should you require any additional information, please contact us at your earliest convenience. Sincerely, Robert Escobio Chief Executive Officer Exhibit 1 NEXO EMPRENDIMIENTOS LOCAL BONDS FUNDING HAR: 16 % UNIT PRICE PER CREDI CARD ACQUIRED: All figures are un u$ SHORT TERM BANKING HAR: 16 % Jun-10 Jun-11 Jun-12 Jun-13 Jun-14 Case A With Contribution to Capital & With Credit Card Acquired (Nov 10: 30,000 7 jul 12: 30,000) Number of Mas CC statements: 0 Number of Nexo CC statements: Total Statements: Outstanding loan amount (K future): Oustanding lease amount (K future): 0 0 Credit Card Portfolio: Total portfolio: Income for the period: Profit/loss for the period after Taxes: Pre-existing LiabilitiesTotal Balance: Total Assets: Total Liabilities: Shareholders' Equity: Earnings/Shareholders Equity: Leverage: ROE: 22
